DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH PATTERNED ORGANIC FILM AT METAL WIRING OVERLAP IN DISPLAY AREA”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 11, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0145125 A1; hereinafter, “Lee”).
Regarding claims 1, 4, 5, 11, 18 and 19:
	re claim 1, Lee discloses a display device comprising:
a substrate 100 (Figs. 1, 5 and [0055]) comprising a display area 1A [0065] and a peripheral area PA [0065];
	a thin film transistor T6 (Fig. 5 and [0068]) arranged on the substrate;
a first metal wiring layer 175 (Fig. 5 and [0097]) electrically connected to the thin film transistor;
an inorganic protective layer PVX (Fig. 5 and [0105]) on the first metal wiring layer;
a patterned first organic film layer PL1 (Fig. 5 and [0103], i.e., layer PL1 is pattern to provide contact holes 181, 183, and CNT) located on the inorganic protective layer PVX and overlapping the first metal wiring layer 175 in a plan view;
a second metal wiring layer 179 (Fig. 5 and [0097]) on the first organic film layer PL1; and
a second organic film layer PL2 (Fig. 5 and [0107]) on the second metal wiring layer 179,
wherein the first organic film layer PL1 is patterned to be arranged at a position where the first metal wiring layer 175 and the second metal wiring layer 179 overlap each other in the plan view, and is not arranged on an entirety of the display area (i.e., layer “PL1” is not arranged in the contact holes 181/183 that are in the display area), and
the second organic film layer PL2 is arranged on the entire [region above T1 in the] display area;

re claim 4, the display device of claim 1, further comprising: a light-emitting device OLED (Fig. 5 and [0097]) electrically connected to the thin film transistor T6, wherein the light-emitting device comprises a pixel electrode 310 [0108], a common electrode 330, and an intermediate layer 320 having a light-emitting layer between the pixel electrode and the common electrode, the pixel electrode is located on the second organic film layer PL2, and the first organic film layer PL1 is arranged at a position to overlap the pixel electrode 310;

re claim 5, the display device of claim 4, further comprising: an encapsulation layer 400 (Fig. 5 and [0113]) located on the common electrode 330 and comprising a first inorganic encapsulation layer 410, an organic encapsulation layer 420, and a second inorganic encapsulation layer 430 that are sequentially stacked;

re claim 11, Lee discloses a display device comprising:
a substrate 100 (Fig. 5);
a thin film transistor T6 (Fig. 5) arranged on the substrate;
a first metal wiring layer 175/172/171electrically connected to the thin film transistor T6;
a first organic film layer PL1 arranged to overlap the first metal wiring layer in a plan view;
a second metal wiring layer 179 on the first organic film layer PL1; and
a second organic film layer PL2 (Fig. 5) on the second metal wiring layer,
wherein the first metal wiring layer 175/172/171 (Fig. 5) comprises a plurality of wires apart from each other, and
the second organic film layer PL2 has a concave shape between the plurality of wires (i.e., in Fig. 5, between “172” and “175”, layer “PL2” has a concave-shaped bottom part that is defined by the right-side of “178” and the left-side of “179”);
re claim 18, the display device of claim 1, further comprising: a light-emitting device OLED (Fig. 5 and [0097]) electrically connected to the thin film transistor T6, wherein the light-emitting device comprises a pixel electrode 310 [0108], a common electrode 330, and an intermediate layer 320 having a light-emitting layer between the pixel electrode and the common electrode, the pixel electrode is located on the second organic film layer PL2, and the first organic film layer PL1 is arranged at a position to overlap the pixel electrode 310; and

re claim 19, the display device of claim 4, further comprising: an encapsulation layer 400 (Fig. 5 and [0113]) located on the common electrode 330 and comprising a first inorganic encapsulation layer 410, an organic encapsulation layer 420, and a second inorganic encapsulation layer 430 that are sequentially stacked.

Therefore, Lee anticipates claims 1, 4, 5, 11, 18 and 19.

Allowable Subject Matter
Claims 2, 3, 6-10, 12-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-3 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 3 (when combined with claim 1), and claim 3 depends from claim 2;
Claims 6-8 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 6 (when combined with claim 1), and claims 7-8 depend from claim 6;
Claim 9 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1);
Claim 10 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1);
Claims 12-15 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 12 (when combined with claim 11), and claims 13-15 depend from claim 12;
Claims 16-17 are allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in claim 16 (when combined with claim 11), and claim 17 depends from claim 16; and
Claim 20 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose display devices having first and second organic film layers with a first metal layer therebetween (in a manner have some similarities to that of the current invention).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892